DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Johnny Ma on 11/16/2021.
The application has been amended as follows:
1. Amend claims 11, 16, and 32 to read:

a multimedia interface terminal being a high speed differential signal interface and configured to receive image data of a high dynamic range image from a transmission apparatus and characteristic information for an electro-optical conversion of the image data, the received image data being obtained by applying a photoelectric conversion characteristic to high dynamic range image input data;
electro-optical conversion circuitry; and
a display, wherein 
the characteristic information indicates a type for the electro-optical conversion that corresponds to a high dynamic range curve, and 
the high dynamic range curve includes a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve.
 
16. A reception method, comprising:
receiving, by circuitry of a reception device, image data of a high dynamic range image and characteristic information for an electro-optical conversion of the image data, the characteristic information indicating a type for the electro-optical conversion that corresponds to a high dynamic range curve, the high dynamic range curve including a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve, the received image data being obtained by applying a photoelectric conversion characteristic to high dynamic range image input data; and 


32. A transmission method, comprising:
transmitting, by circuitry, image data of a high dynamic range image and characteristic information for an electro-optical conversion of the image data, the characteristic information indicating a type for the electro-optical conversion that corresponds to a high dynamic range curve, the high dynamic range curve including a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve, the image data being obtained by applying a photoelectric conversion characteristic to high dynamic range image input data.

Allowable Subject Matter
Claims 6-20 and 29-33 are allowed as shown in the previous Office action mailed on 01/25/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.